DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed December 3, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 - New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 – 32 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The new matter rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 3, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that figure 1 references various ingredients that are added “during the oil phase” [sic] and the method described in paragraph [0042] and as shown in figure 2 wherein various ingredients are added to the main tank while mixing until at least substantially dissolved. Based on these descriptions, there is sufficient support for the oil phase comprising the ingredients recited in claim 13. The ingredients in the water or aqueous phase are supported by paragraph [0018]. 
These arguments are unpersuasive. The new matter is not that the disclosure as filed did not support the presence of the recited ingredients in each phase of the hair dye product, but that there was no disclosure of an emulsion whose oil and aqueous phases contain such ingredients. The top of p 4 of the September 3, 2021 Office Action stated that there is no indication of which ingredients are present in which phase in figure 1, and even if there was, there is no indication that the formulation of that figure is an emulsion. As laid out in greater detail in the September 3, 2021 Office Action and not addressed in the response is that emulsion as a possible form is disclosed but the instant claims not only require a hair dye emulsion but also that broad genera of ingredients are present in each of the phases of that emulsion. The cited examples 

Claim 22 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new matter rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 3, 2021 and those set forth herein.
Applicants cite paragraphs [0048], [0050] and [0051] of the published application as providing support for previously amended claim 22 the requires the mixture oxidize “to form a hair dye product when introduced into an environment which includes oxygen”.
These arguments are unpersuasive. All of these locations were previously reviewed and some even cited in the September 3, 2021 Office Action. As indicated in 

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
While there might be inherent support for the controlled release limitation of new claim 33 in that the mixtures are packaged into aerosol containers and are prevented from being released until desired by a user, which means they do not “leak out” or otherwise are released in an uncontrolled manner, that the mixture inside the aerosol container is released “via a primary-coupler adduct and a binary” is not disclosed.
“Primary-coupler adduct” and “binary” are present in the disclosure at ¶ [0050], but the primary coupler adduct is part of the reaction sequence of the color-producing reaction sequence. In the description of these chemical components, it appears that the 
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The structures of the aerosol container that must be present so the mixture inside the aerosol container is released “via a primary-coupler adduct and a binary” are not clear. “Primary-coupler 
The phrase “controlled release” is also not understood as the release of almost any composition from any container is controlled, with uncontrolled release being thought of as leakage that is in general, very undesirable. An aerosol container may contain a valve or nozzle to actuate or control release of the contents of the container when operated – is this what is meant by “controlled release”? Or does “controlled release” mean that rate of release of the composition from the container is modulated, which again might be inherent to an aerosol container or could be something that only some aerosol containers provide. 
Therefore, as the requires physical structure and the characteristics of release from the container cannot be determined, claim 33 is indefinite. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 21 – 28 were rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 7,857,863) in view of Viva Natural Shade Mousse (Mintel record, .
In regards to the new limitation of an oxygen-free container, the composition of Koike et al. are “air-oxidative hair dyes” (e.g., col 1, ln 39 – 41), wherein the melanin precursor is converted into a melanin pigment with oxygen in the air under basic conditions (col 7, ln 20 - 22), with an aerosol form being used to maintain the dyeing power even after repeated used (col 7, ln 25 – 31). Steps are taken to reduce the amount of air remaining inside that container (col 7, ln 45 – col 8, ln 5). Sendelbach also discloses that oxygen can damage oxidation sensitive materials (¶ [0004]). Such disclosures, the required presence of anti-oxidants in the formulation as prepared by Koike et al. and the knowledge of the person of ordinary skill in the art indicates that the presence of oxygen prior to use, such as when the formulation is packaged prior to use, is undesirable for such air-oxidative hair dyes. Should the melanin precursor in the hair dye be converted to melanin too long before application to the hair, the dyeing performance of the composition will decrease. The presence of antioxidants and/or packaging in a container that does not contain oxygen will reduce the amount of oxidation of the melanin precursor that will occur in the composition prior to use, rendering obvious packaging in a container that does not contain oxygen.

Applicants traverse this rejection on the grounds that disposing the mixture into an oxygen free container is not taught or suggested by the cited references, when taken either alone or in combination. Sendelbach is concerned with stirring in of oxygen during 
These arguments are unpersuasive. The references as a whole must be assessed for what is both explicitly and implicitly disclosed as well as the knowledge of the person of ordinary skill in the art taken into account when evaluating obviousness. The instant claims do not require preparation in an oxygen free atmosphere, but rather disposition of the composition in an oxygen-free pressurized container. The known sensitivity of the melanin precursors to oxygen means that the person of ordinary skill in the art would expect the dye performance to decrease as the composition is exposed to oxygen, and such exposure prior to use while packaged can be minimized by packaging the composition in a container that does not contain oxygen as discussed above. 
Applicants also argue that it would not have been obvious to combine Koike, Viva Mousse and Sendelbach to achieve the claimed method. The rationale to support a conclusion of obviousness requires that all of the claimed elements were known in the prior art and could be combined by one skilled in the art with no change in their respective functions. Express or implicit suggestion of all the elements of independent claims 13 and 21 by Koike in view of Viva Mousse and Sendelbach is not present. The first two references fail to teach a method of any of the claimed methods and Koike and Viva merely disclose compositions and nothing about the method of preparation, and therefore the references do not disclose each and every element. Sendelbach fails to indicate that the disclosed method could be applied towards compositions as in Koike and Viva Mousse and the analysis fails as the known methods of combination have not 
These arguments are unpersuasive. The compositions disclosed by references such as Koike and Viva Mousse must be prepared in some manner even in the absence of explicit disclosure of the method steps in these references. Given the high level of generality of the method steps (e.g., claim 13 requires mixing and disposing the mixture in a particular container with a propellent and without oxygen), the disclosure of Sendelbach et al. and the knowledge of the person of ordinary skill in the art, such methods steps are rendered obvious. The arguments regarding Sendelbach are not persuasive as this reference is relied upon for teaching that the compositions of Koike .

Claims 14 – 20 and 29 – 31 were rejected under 35 U.S.C. 103 as being unpatentable over Koike et al., Viva Natural Shade Mousse as evidenced by Massoni et al. and Sendelbach et al. further in view of Marenberg et al. (US 2010/0111896). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 3, 2021 and those set forth herein.
Applicants state that Marenberg fails to remedy the deficiencies of Koike et al., Massoni et al. and Sendelbach et al. 
As discussed in greater detail above, Koike et al., Viva Natural Shade Mousse as evidenced by Massoni et al. and Sendelbach et al. are not deficient as alleged by Applicants so Marenberg et al. need not cure the alleged deficiencies.

Claim 32 was rejected under 35 U.S.C. 103 as being unpatentable over Koike et al., Viva Natural Shade Mousse as evidenced by Massoni et al. and Sendelbach et al. .
Applicants state that Rossini fails to remedy the deficiencies of Koike et al., Massoni et al. and Sendelbach et al. 
As discussed in greater detail above, Koike et al., Viva Natural Shade Mousse as evidenced by Massoni et al. and Sendelbach et al. are not deficient as alleged by Applicants so Rossini need not cure the alleged deficiencies.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618